PER CURIAM.
Appellee, Frankie Morris, 'sought treble, damages under KRS 372.040 against Frank and Joe Tabet, doing business as Frank Tabet & Son, appellants, based on the gambling losses of Ronald Horn, her minor son. She recovered judgment for $1,700.64.
The case was referred to the Master Commissioner, who heard proof. His findings were confirmed by the trial court. We have examined the record and proof and have considered the briefs of the parties. No prejudicial error has been found.
The motion for appeal is overruled and the judgment is affirmed.